Exhibit 10.10
 
Gulf United Energy, Inc.


2011 Stock Incentive Plan


I.
PURPOSE OF THE PLAN


The purpose of the Gulf United Energy, Inc. 2011 Stock Incentive Plan (the
“Plan”) is to provide a means through which Gulf United Energy, Inc., a Nevada
corporation (the “Company”), and its Affiliates may attract able persons to
serve as Directors or Consultants or to enter the employ of the Company and its
Affiliates and to provide a means whereby those individuals upon whom the
responsibilities of the successful administration and management of the Company
and its Affiliates rest, and whose present and potential contributions to the
Company and its Affiliates are of importance, can acquire and maintain stock
ownership, thereby strengthening their concern for the welfare of the Company
and its Affiliates. A further purpose of the Plan is to provide such individuals
with additional incentive and reward opportunities designed to enhance the
profitable growth of the Company and its Affiliates. Accordingly, the Plan
provides for granting Incentive Stock Options, options that do not constitute
Incentive Stock Options, Restricted Stock Awards, Performance Awards, Incentive
Awards, Bonus Stock Awards, or any combination of the foregoing, as is best
suited to the circumstances of the particular employee, Consultant, or Director
as provided herein.


II.
DEFINITIONS


The following definitions shall be applicable throughout the Plan unless
specifically modified by any paragraph:


(a)           “Affiliate” means any corporation, partnership, limited liability
company or partnership, association, trust, or other organization which,
directly or indirectly, controls, is controlled by, or is under common control
with, the Company. For purposes of the preceding sentence, “control” (including,
with correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any entity or organization, shall mean the
possession, directly or indirectly, of the power (i) to vote more than 50% of
the securities having ordinary voting power for the election of directors of the
controlled entity or organization or (ii) to direct or cause the direction of
the management and policies of the controlled entity or organization, whether
through the ownership of voting securities or by contract or otherwise.


(b)           “Award” means, individually or collectively, any Option,
Restricted Stock Award, Performance Award, Incentive Award, or Bonus Stock
Award.


(c)           “Award Agreement” means any Incentive Award Agreement, Option
Agreement, Performance Award Agreement or Restricted Stock Agreement.


(d)           “Board” means the Board of Directors of the Company.


(e)           “Bonus Stock Award” means an Award granted under Paragraph XI of
the Plan.


(f)           “Change in Control” means, unless otherwise expressly provided in
the Participant’s Award Agreement, a “Change in Control” as determined under
Subparagraph XIII(c).


(g)           “Code” means the Internal Revenue Code of 1986, as amended.
Reference in the Plan to any section of the Code shall be deemed to include any
amendments or successor provisions to such section and any regulations under
such section.


(h)           “Committee” means a committee of the Board that is selected by the
Board as provided in Subparagraph IV(a).


 
 

--------------------------------------------------------------------------------

 
(i)           “Common Stock” means the common stock, par value $0.001 per share,
of the Company, or any security into which such common stock may be changed by
reason of any transaction or event of the type described in Paragraph XII.


(j)           “Company” means Gulf United Energy, Inc., a Nevada corporation.


(k)           “Consultant” means any person who is not an employee or a Director
and who is providing advisory or consulting services to the Company or any
Affiliate.


(l)           “Director” means an individual who is a member of the Board.


(m)           “Dividend Equivalent” means a right to receive cash, stock, or
other Awards or other property equal in value to dividends paid with respect to
a specified number of shares of stock, or other periodic payments.


(n)           An “employee” means any person (including a Director) in an
employment relationship with the Company or any Affiliate.


(o)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.


(p)           “Fair Market Value” means, as of any specified date, the closing
sales price of the Common Stock (i) reported by the National Market System of
NASDAQ on that date or (ii) if the Common Stock is listed on a national stock
exchange, reported on the stock exchange composite tape on that date (or such
other reporting service approved by the Committee); or, in either case, if no
sales are reported on that date, on the last preceding date on which such a sale
of the Common Stock was so reported. If the Common Stock is traded over the
counter at the time a determination of its fair market value is required to be
made hereunder, its fair market value shall be deemed to be equal to the average
between the reported high and low or closing bid and asked prices of Common
Stock on the most recent date on which Common Stock was publicly traded. In the
event Common Stock is not publicly traded at the time a determination of its
value is required to be made hereunder, the determination of its fair market
value shall be made by the Committee in such manner as it deems appropriate and
as is consistent with the requirements of section 409A of the Code.


(q)           “Incentive Award” means an Award granted under Paragraph X of the
Plan.


(r)           “Incentive Award Agreement” means a written agreement between the
Company and a Participant with respect to an Incentive Award.


(s)           “Incentive Stock Option” means an incentive stock option within
the meaning of section 422 of the Code.


(t)           “Option” means an Award granted under Paragraph VII of the Plan
and includes both Incentive Stock Options to purchase Common Stock and Options
that do not constitute Incentive Stock Options to purchase Common Stock.


(u)           “Option Agreement” means a written agreement between the Company
and a Participant with respect to an Option.


(v)           “Participant” means an employee, Consultant, or Director who has
been granted an Award.


(w)           “Performance Award” means an Award granted under Paragraph IX of
the Plan.


(x)           “Performance Award Agreement” means a written agreement between
the Company and a Participant with respect to a Performance Award.


(y)           “Plan” means the Gulf United Energy, Inc. 2011 Stock Incentive
Plan, as amended from time to time.
 
 
 

--------------------------------------------------------------------------------

 
(z)           “Restricted Stock Agreement” means a written agreement between the
Company and a Participant with respect to a Restricted Stock Award.


(aa)           “Restricted Stock Award” means an Award granted under
Paragraph VIII of the Plan.


(bb)           “Rule 16b-3” means SEC Rule 16b-3 promulgated under the Exchange
Act, as such may be amended from time to time, and any successor rule,
regulation, or statute fulfilling the same or a similar function.


III.
EFFECTIVE DATE AND DURATION OF THE PLAN


The Plan, which has been adopted by the Board, shall become effective as of June
14, 2011. No further Awards may be granted under the Plan after 10 years from
the date the adoption of the Plan. The Plan shall remain in effect until all
Options granted under the Plan have been exercised or expired, all Restricted
Stock Awards granted under the Plan have vested or been forfeited, and all
Performance Awards, Incentive Awards, and Bonus Stock Awards have been satisfied
or expired.


IV.
ADMINISTRATION


(a)           Composition of Committee. The Plan shall be administered by a
committee of, and appointed by, the Board that shall be comprised solely of two
or more outside Directors (within the meaning of the term “outside directors” as
used in section 162(m) of the Code and applicable interpretive authority
thereunder and within the meaning of the term “Non-Employee Director” as defined
in Rule 16b-3).


(b)           Powers. Subject to the express provisions of the Plan, the
Committee shall have authority, in its discretion, to determine which employees,
Consultants, or Directors shall receive an Award, the time or times when such
Award shall be made, the type of Award that shall be made, the number of shares
to be subject to each Option, Restricted Stock Award, or Bonus Stock Award, and
the number of shares subject to or the value of each Performance Award or
Incentive Award. In making such determinations, the Committee shall take into
account the nature of the services rendered by the respective employees,
Consultants, or Directors, their present and potential contribution to the
Company’s success, and such other factors as the Committee in its sole
discretion shall deem relevant.


(c)           Additional Powers. The Committee shall have such additional powers
as are delegated to it by the other provisions of the Plan. Subject to the
express provisions of the Plan, this shall include the power to construe the
Plan and the respective agreements executed hereunder, to prescribe rules and
regulations relating to the Plan, to determine the terms, restrictions, and
provisions of the agreement relating to each Award, including such terms,
restrictions, and provisions as shall be requisite in the judgment of the
Committee to cause designated Options to qualify as Incentive Stock Options, and
to make all other determinations necessary or advisable for administering the
Plan. The Committee may correct any defect or supply any omission or reconcile
any inconsistency in the Plan or in any agreement relating to an Award in the
manner and to the extent the Committee shall deem expedient to carry the Plan or
any such agreement into effect. The determinations of the Committee on the
matters referred to in this Paragraph IV shall be conclusive.


(d)           Delegation of Authority by the Committee. Notwithstanding the
preceding provisions of this Paragraph IV or any other provision of the Plan to
the contrary, the Committee may from time to time, in its sole discretion,
delegate to the Chief Executive Officer of the Company the administration (or
interpretation of any provision) of the Plan, and the right to grant Awards
under the Plan, insofar as such administration (and interpretation) and power to
grant Awards relates to any person who is not subject to section 16 of the
Exchange Act (including any successor section to the same or similar effect).
Any such delegation may be effective only so long as the Chief Executive Officer
of the Company is a Director, and the Committee may revoke such delegation at
any time. The Committee may put any conditions and restrictions on the powers
that may be exercised by the Chief Executive Officer of the Company upon such
delegation as the Committee determines in its sole discretion. In the event of
any conflict in a determination or interpretation under the Plan as between the
Committee and the Chief Executive Officer of the Company, the determination or
interpretation, as applicable, of the Committee shall be conclusive.
 
 
 

--------------------------------------------------------------------------------

 
V.
SHARES SUBJECT TO THE PLAN; AWARD LIMITS;
GRANT OF AWARDS


(a)           Shares Subject to the Plan and Award Limits. Subject to adjustment
under Paragraph XIII, the aggregate maximum number of shares of Common Stock
that may be issued under the Plan, and the aggregate maximum number of shares of
Common Stock that may be issued under the Plan through Incentive Stock Options,
shall not exceed 45,000,000 shares. Shares shall be deemed to have been issued
under the Plan only to the extent actually issued and delivered pursuant to an
Award. To the extent that an Award lapses or the rights of its holder terminate,
any shares of Common Stock subject to such Award shall again be available for
the grant of an Award under the Plan. In addition, shares issued under the Plan
and forfeited back to the Plan shall again be available for the grant of an
Award under the Plan. Notwithstanding anything to the contrary contained herein:
shares tendered or withheld in payment of an Option exercise price shall not be
returned to the Plan and shall not become available for future issuance under
the Plan; shares withheld by the Company to satisfy any tax withholding
obligation shall not be returned to the Plan and shall not become available for
future issuance under the Plan; and shares repurchased by the Company with stock
option proceeds shall not be returned to the Plan and shall not become available
for future issuance under the Plan. Notwithstanding any provision in the Plan to
the contrary, (i) the maximum number of shares of Common Stock that may be
subject to Awards denominated in shares of Common Stock granted to any one
individual during any calendar year may not exceed 1,000,000 shares of Common
Stock (subject to adjustment under Paragraph XII) and (ii) the maximum amount of
compensation that may be paid under all Performance Awards denominated in cash
(including the Fair Market Value of any shares of Common Stock paid in
satisfaction of such Performance Awards) granted to any one individual during
any calendar year may not exceed $5,000,000 and any payment due with respect to
a Performance Award shall be paid no later than 10 years after the date of grant
of such Performance Award. The limitations set forth in the preceding sentence
shall be applied in a manner that will permit Awards that are intended to
provide “performance-based” compensation for purposes of section 162(m) of the
Code to satisfy the requirements of such section, including, without limitation,
counting against such maximum number of shares, to the extent required under
section 162(m) of the Code and applicable interpretive authority thereunder, any
shares subject to Options or Stock Appreciation Rights that are canceled or
repriced.


(b)           Grant of Awards. The Committee may from time to time grant Awards
to one or more employees, Consultants, or Directors determined by it to be
eligible for participation in the Plan in accordance with the terms of the Plan.


(c)           Stock Offered. Subject to the limitations set forth in
Subparagraph V(a), the stock to be offered pursuant to the grant of an Award may
be authorized but unissued Common Stock or Common Stock previously issued and
outstanding and reacquired by the Company. Any of such shares which remain
unissued and which are not subject to outstanding Awards at the termination of
the Plan shall cease to be subject to the Plan but, until termination of the
Plan, the Company shall at all times make available a sufficient number of
shares to meet the requirements of the Plan.


VI.
ELIGIBILITY


Awards may be granted only to persons who, at the time of grant, are employees,
Consultants, or Directors. An Award may be granted on more than one occasion to
the same person, and, subject to the limitations set forth in the Plan, such
Award may include an Incentive Stock Option, an Option that is not an Incentive
Stock Option, a Restricted Stock Award, a Performance Award, an Incentive Award,
a Bonus Stock Award, or any combination thereof.
 
 
 

--------------------------------------------------------------------------------

 
VII.
STOCK OPTIONS


(a)           Option Period. The term of each Option shall be as specified by
the Committee at the date of grant, but in no event shall an Option be
exercisable after the expiration of 10 years from the date of grant.


(b)           Limitations on Exercise of Option. An Option shall be exercisable
in whole or in such installments and at such times as determined by the
Committee at the date of grant. If the vesting provisions applicable to an
Option are based on the Participant’s continued employment with the Company or
continued service as a Consultant or Director for a specified period of time,
then, unless such Option is issued to the Participant in lieu of all or a
portion of the cash compensation payable to the Participant under any
compensation program of the Company, the Option shall be vested and exercisable
as follows:


(i)           With respect to 33.3% of the total shares subject to the Option,
the Option shall vest and become exercisable on the first anniversary of the
date of grant provided the Participant is employed by (or providing services to)
the Company or Affiliate on that date;


(ii)           With respect to 33.3% of the total shares subject to the Option,
the Option shall vest and become exercisable on the second anniversary of the
date of grant provided the Participant is employed by (or providing services to)
the Company or Affiliate on that date; and


(iii)           With respect to 33.4% of the total shares subject to the Option,
the Option shall vest and become exercisable on the third anniversary of the
date of grant provided the Participant is employed by (or providing services to)
the Company or Affiliate on that date.


Notwithstanding the forgoing, the Option may become vested and exercisable more
rapidly pursuant to Paragraph XII and that the Committee may provide that the
Option becomes vested and exercisable more rapidly in the event of the
Participant’s retirement, disability, death or other termination of employment,
or the satisfaction of any performance requirement or other condition specified
by the Committee. Each Option may have different vesting requirements in the
discretion of the Committee.


(c)           Special Limitations on Incentive Stock Options. An Incentive Stock
Option may be granted only to an individual who is employed by the Company or
any parent or subsidiary corporation (as defined in section 424 of the Code) at
the time the Option is granted. To the extent that the aggregate fair market
value (determined at the time the respective Incentive Stock Option is granted)
of stock with respect to which Incentive Stock Options are exercisable for the
first time by an individual during any calendar year under all incentive stock
option plans of the Company and its parent and subsidiary corporations exceeds
$100,000, or such other amount as may be prescribed under section 422 of the
Code or applicable regulations or rulings from time to time, such Incentive
Stock Options shall be treated as Options which do not constitute Incentive
Stock Options. The Committee shall determine, in accordance with applicable
provisions of the Code, Treasury Regulations, and other administrative
pronouncements, which of a Participant’s Incentive Stock Options will not
constitute Incentive Stock Options because of such limitation and shall notify
the Participant of such determination as soon as practicable after such
determination. No Incentive Stock Option shall be granted to an individual if,
at the time the Option is granted, such individual owns stock possessing more
than 10% of the total combined voting power of all classes of stock of the
Company or of its parent or subsidiary corporation, within the meaning of
section 422(b)(6) of the Code, unless (i) at the time such Option is granted,
the option price is at least 110% of the Fair Market Value of the Common Stock
subject to the Option and (ii) such Option by its terms is not exercisable after
the expiration of five years from the date of grant. Except as otherwise
provided in sections 421 or 422 of the Code, an Incentive Stock Option shall not
be transferable otherwise than by will or the laws of descent and distribution
and shall be exercisable during the Participant’s lifetime only by such
Participant or the Participant’s guardian or legal representative.


(d)           Option Agreement. Each Option shall be evidenced by an Option
Agreement in such form and containing such provisions not inconsistent with the
provisions of the Plan as the Committee from time to time shall approve,
including, without limitation, provisions to qualify an Option as an Incentive
Stock Option under section 422 of the Code. Each Option Agreement shall specify
the effect of termination of (i) employment, (ii) the consulting or advisory
relationship, or (iii) membership on the Board, as applicable, on the
exercisability of the Option. An Option Agreement may provide for the payment of
the option price, in whole or in part, by the delivery of a number of shares of
Common Stock (plus cash if necessary) having a Fair Market Value equal to such
option price. Moreover, an Option Agreement may provide for a “cashless
exercise” of the Option by establishing procedures satisfactory to the Committee
with respect thereto. The terms and conditions of the respective Option
Agreements need not be identical. Subject to the consent of the Participant, the
Committee may, in its sole discretion, amend an outstanding Option Agreement
from time to time in any manner that is not inconsistent with the provisions of
the Plan (including, without limitation, an amendment that accelerates the time
at which the Option, or a portion thereof, may be exercisable).


 
 

--------------------------------------------------------------------------------

 
(e)           Option Price and Payment. The price at which a share of Common
Stock may be purchased upon exercise of an Option shall be determined by the
Committee but, subject to adjustment as provided in Paragraph XII, such purchase
price shall not be less than the Fair Market Value of a share of Common Stock on
the date such Option is granted. The Option or portion thereof may be exercised
by delivery of an irrevocable notice of exercise to the Company, as specified by
the Committee. The purchase price of the Option or portion thereof shall be paid
in full in the manner prescribed by the Committee. Separate stock certificates
shall be issued by the Company for those shares acquired pursuant to the
exercise of an Incentive Stock Option and for those shares acquired pursuant to
the exercise of any Option that does not constitute an Incentive Stock Option.


(f)           Restrictions on Repricing of Options. Except as provided in
Paragraph XII, the Committee may not, without approval of the stockholders of
the Company, amend any outstanding Option Agreement to lower the option price
(or cancel and replace any outstanding Option Agreement with Option Agreements
having a lower option price).


(g)           Stockholder Rights and Privileges. The Participant shall be
entitled to all the privileges and rights of a stockholder only with respect to
such shares of Common Stock as have been purchased under the Option and for
which certificates of stock have been registered in the Participant’s name.


(h)           Options in Substitution for Options Granted by Other Employers.
Options may be granted under the Plan from time to time in substitution for
options held by individuals providing services to corporations or other entities
who become employees, Consultants, or Directors as a result of a merger or
consolidation or other business transaction with the Company or any Affiliate.


VIII.
RESTRICTED STOCK AWARDS


(a)           Forfeiture Restrictions To Be Established by the Committee. Shares
of Common Stock that are the subject of a Restricted Stock Award shall be
subject to restrictions on disposition by the Participant and an obligation of
the Participant to forfeit and surrender the shares to the Company under certain
circumstances (the “Forfeiture Restrictions”). The Forfeiture Restrictions shall
be determined by the Committee in its sole discretion, and the Committee may
provide that the Forfeiture Restrictions shall lapse upon (i) the attainment of
one or more performance measures established by the Committee that are based on
(1) the price of a share of Common Stock, (2) the Company’s earnings per share,
(3) the Company’s market share, (4) the market share of a business unit of the
Company designated by the Committee, (5) the Company’s sales, (6) the sales of a
business unit of the Company designated by the Committee, (7) the net income
(before or after taxes) of the Company or any business unit of the Company
designated by the Committee, (8) the cash flow or return on investment of the
Company or any business unit of the Company designated by the Committee, (9) the
earnings before or after interest, taxes, depreciation, and/or amortization of
the Company or any business unit of the Company designated by the Committee,
(10) the economic value added, (11) the return on capital, assets, or
stockholders’ equity achieved by the Company, or (12) the total stockholders’
return achieved by the Company, (ii) the Participant’s continued employment with
the Company or continued service as a Consultant or Director for a specified
period of time, (iii) the occurrence of any event or the satisfaction of any
other condition specified by the Committee in its sole discretion, or (iv) a
combination of any of the foregoing. The performance measures described in
clause (i) of the preceding sentence may be subject to adjustment for specified
significant extraordinary items or events, may be absolute, relative to one or
more other companies, or relative to one or more indexes, and may be contingent
upon future performance of the Company or any Affiliate, division, or department
thereof. If the Forfeiture Restrictions applicable to a Restricted Stock Award
are based on the Participant’s continued employment with the Company or
continued service as a Consultant or Director for a specified period of time,
then, unless such Award is issued to the Participant in lieu of all or a portion
of the cash compensation payable to the Participant under any compensation
program of the Company, the Forfeiture Restrictions shall not lapse in full
prior to three (3) years from the date of grant; provided, however, the
Forfeiture Restrictions may lapse more rapidly pursuant to Paragraph XII and
that the Committee may provide that the Forfeiture Restrictions may lapse more
rapidly in the event of the Participant’s retirement, disability, death or other
termination of employment, or the satisfaction of any performance requirement or
other condition specified by the Committee. Each Restricted Stock Award may have
different Forfeiture Restrictions, in the discretion of the Committee.


 
 

--------------------------------------------------------------------------------

 
(b)           Other Terms and Conditions. Common Stock awarded pursuant to a
Restricted Stock Award shall be represented by a stock certificate registered in
the name of the Participant. Unless provided otherwise in a Restricted Stock
Agreement, the Participant shall have the right to receive dividends with
respect to Common Stock subject to a Restricted Stock Award, to vote Common
Stock subject thereto, and to enjoy all other stockholder rights, except that
(i) the Participant shall not be entitled to delivery of the stock certificate
until the Forfeiture Restrictions have expired, (ii) the Company shall retain
custody of the stock until the Forfeiture Restrictions have expired, (iii) the
Participant may not sell, transfer, pledge, exchange, hypothecate, or otherwise
dispose of the stock until the Forfeiture Restrictions have expired, (iv) a
breach of the terms and conditions established by the Committee pursuant to the
Restricted Stock Agreement shall cause a forfeiture of the Restricted Stock
Award, and (v) with respect to the payment of any dividend with respect to
shares of Common Stock subject to a Restricted Stock Award directly to the
Participant, each such dividend shall be paid no later than the end of the
calendar year in which the dividends are paid to stockholders of such class of
shares or, if later, the fifteenth day of the third month following the date the
dividends are paid to stockholders of such class of shares. At the time of such
Award, the Committee may, in its sole discretion, prescribe additional terms,
conditions, or restrictions relating to Restricted Stock Awards, including, but
not limited to, rules pertaining to the termination of employment or service as
a Consultant or Director (by retirement, disability, death, or otherwise) of a
Participant prior to expiration of the Forfeitures Restrictions. Such additional
terms, conditions, or restrictions shall be set forth in a Restricted Stock
Agreement made in conjunction with the Award.


(c)           Payment for Restricted Stock. The Committee shall determine the
amount and form of any payment for Common Stock received pursuant to a
Restricted Stock Award, provided that in the absence of such a determination, a
Participant shall not be required to make any payment for Common Stock received
pursuant to a Restricted Stock Award, except to the extent otherwise required by
law.


(d)           Committee’s Discretion to Accelerate Vesting of Restricted Stock
Awards. Subject to the limitations set forth in the fourth sentence of
Subparagraph VIII(a), the Committee may, in its discretion and as of a date
determined by the Committee, fully vest any or all Common Stock awarded to a
Participant pursuant to a Restricted Stock Award and, upon such vesting, all
restrictions applicable to such Restricted Stock Award shall terminate as of
such date. Any action by the Committee pursuant to this Subparagraph may vary
among individual Participants and may vary among the Restricted Stock Awards
held by any individual Participant. Notwithstanding the preceding provisions of
this Subparagraph, the Committee may not take any action described in this
Subparagraph with respect to a Restricted Stock Award that has been granted to a
“covered employee” (within the meaning of Treasury Regulation section
1.162-27(c)(2)) if such Award has been designed to meet the exception for
performance-based compensation under section 162(m) of the Code.


(e)           Restricted Stock Agreements. At the time any Award is made under
this Paragraph VIII, the Company and the Participant shall enter into a
Restricted Stock Agreement setting forth each of the matters contemplated hereby
and such other matters as the Committee may determine to be appropriate. The
terms and provisions of the respective Restricted Stock Agreements need not be
identical. Subject to the consent of the Participant and the restriction set
forth in the last sentence of Subparagraph (d) above, the Committee may, in its
sole discretion, amend an outstanding Restricted Stock Agreement from time to
time in any manner that is not inconsistent with the provisions of the Plan.


 
 

--------------------------------------------------------------------------------

 
IX.
PERFORMANCE AWARDS


(a)           Performance Period. The Committee shall establish, with respect to
and at the time of each Performance Award, the number of shares of Common Stock
subject to, or the maximum value of, the Performance Award and the performance
period (which shall be no less than 12 months) over which the performance
applicable to the Performance Award shall be measured.


(b)           Performance Measures. A Performance Award shall be awarded to a
Participant contingent upon future performance of the Company or any Affiliate,
division, or department thereof during the performance period. The Committee
shall establish the performance measures applicable to such performance either
(i) prior to the beginning of the performance period or (ii) within 90 days
after the beginning of the performance period if the outcome of the performance
targets is substantially uncertain at the time such targets are established, but
not later than the date that 25% of the performance period has elapsed; provided
such measures may be made subject to adjustment for specified significant
extraordinary items or events. The performance measures may be absolute,
relative to one or more other companies, or relative to one or more indexes. The
performance measures established by the Committee may be based upon (1) the
price of a share of Common Stock, (2) the Company’s earnings per share, (3) the
Company’s market share, (4) the market share of a business unit of the Company
designated by the Committee, (5) the Company’s sales, (6) the sales of a
business unit of the Company designated by the Committee, (7) the net income
(before or after taxes) of the Company or any business unit of the Company
designated by the Committee, (8) the cash flow or return on investment of the
Company or any business unit of the Company designated by the Committee, (9) the
earnings before or after interest, taxes, depreciation, and/or amortization of
the Company or any business unit of the Company designated by the Committee,
(10) the economic value added, (11) the return on capital, assets, or
stockholders’ equity achieved by the Company, (12) the total stockholders’
return achieved by the Company, or (13) a combination of any of the foregoing.
The Committee, in its sole discretion, may provide for an adjustable Performance
Award value based upon the level of achievement of performance measures and/or
provide for a reduction in the value of a Performance Award during the
performance period.


(c)           Awards Criteria. In determining the value of Performance Awards,
the Committee shall take into account a Participant’s responsibility level,
performance, potential, other Awards, and such other considerations as it deems
appropriate. The Committee, in its sole discretion, may provide for a reduction
in the value of a Participant’s Performance Award during the performance period.


(d)           Payment. Following the end of the performance period, the holder
of a Performance Award shall be entitled to receive payment of an amount not
exceeding the number of shares of Common Stock subject to, or the maximum value
of, the Performance Award, based on the achievement of the performance measures
for such performance period, as determined and certified in writing by the
Committee. Payment of a Performance Award may be made in cash, Common Stock, or
a combination thereof, as determined by the Committee. Payment shall be made in
a lump sum or in installments as prescribed by the Committee. If a Performance
Award covering shares of Common Stock is to be paid in cash, such payment shall
be based on the Fair Market Value of the Common Stock on the payment date or
such other date as may be specified by the Committee in the Performance Award
Agreement.


(e)           Termination of Award. A Performance Award shall terminate if the
Participant docs not remain continuously in the employ of the Company and its
Affiliates or does not continue to perform services as a Consultant or a
Director for the Company and its Affiliates at all times during the applicable
performance period, except as may be determined by the Committee.


(f)           Performance Award Agreements. At the time any Award is made under
this Paragraph IX, the Company and the Participant shall enter into a
Performance Award Agreement setting forth each of the matters contemplated
hereby and such additional matters as the Committee may determine lo be
appropriate. The terms and provisions of the respective Performance Award
Agreements need not be identical.


(g)           Payment of Dividends. The Committee is authorized to grant
Dividend Equivalents to a Participant, entitling the Participant to receive
cash, Common Stock, other Awards, other property equal in value to dividends
paid with respect to a specified number of shares of Common Stock, or other
period payments. The Committee may provide that Dividend Equivalents shall be
paid or distributed when accrued or shall be deemed to have been reinvested in
additional Common Stock, Awards, or other investment vehicles and subject to
such restrictions on transferability and risks of forfeiture as the Committee
may specify; provided, however, no dividend shall be payable with respect to a
share of Common Stock subject to a Performance Award prior to attainment of the
performance measures.


 
 

--------------------------------------------------------------------------------

 
X.
INCENTIVE AWARDS


(a)           Incentive Awards. Incentive Awards are rights to receive shares of
Common Stock (or the Fair Market Value thereof), or rights to receive an amount
equal to any appreciation or increase in the Fair Market Value of Common Stock
over a specified period of time, which vest over a period of time as established
by the Committee, without satisfaction of any performance criteria or
objectives. The Committee may, in its discretion, require payment or other
conditions of the Participant respecting any Incentive Award.


(b)           Award Period. The Committee shall establish, with respect to and
at the time of each Incentive Award, a period over which the Award shall vest
with respect to the Participant; provided, however, that, unless an Incentive
Award is issued to a Participant in lieu of all or a portion of the cash
compensation payable to the Participant under any compensation program of the
Company, the Incentive Award shall not be 100% vested prior to three (3) years
from the date of grant; provided, however, the Incentive Award may vest more
rapidly pursuant to Paragraph XII and that the Committee may provide that the
Incentive Award shall vest more rapidly in the event of the Participant’s
retirement, disability, death or other termination of employment, or the
satisfaction of any performance requirement or other condition specified by the
Committee.


(c)           Awards Criteria. In determining the value of Incentive Awards, the
Committee shall take into account a Participant’s responsibility level,
performance, potential, other Awards, and such other considerations as it deems
appropriate.


(d)           Payment. Following the end of the vesting period for an Incentive
Award (or at such other time as the applicable Incentive Award Agreement may
provide), the holder of an Incentive Award shall be entitled to receive payment
of an amount, not exceeding the maximum value of the Incentive Award, based on
the then vested value of the Award. Payment of an Incentive Award may be made in
cash, Common Stock, or a combination thereof as determined by the Committee.
Payment shall be made in a lump sum or in installments as prescribed by the
Committee. Any payment to be made in cash shall be based on the Fair Market
Value of the Common Stock on the payment date or such other date as may be
specified by the Committee in the Incentive Award Agreement. Cash dividend
equivalents may be paid during or after the vesting period with respect to an
Incentive Award, as determined by the Committee.


(e)           Termination of Award. An Incentive Award shall terminate if the
Participant does not remain continuously in the employ of the Company and its
Affiliates or does not continue to perform services as a Consultant or a
Director for the Company and its Affiliates at all times during the applicable
vesting period, except as may be otherwise determined by the Committee.


(f)           Incentive Award Agreements. At the time any Award is made under
this Paragraph X, the Company and the Participant shall enter into an Incentive
Award Agreement setting forth each of the matters contemplated hereby and such
additional matters as the Committee may determine to be appropriate. The terms
and provisions of the respective Incentive Award Agreements need not be
identical.


XI.
BONUS STOCK AWARDS


Each Bonus Stock Award granted to a Participant shall constitute a transfer of
unrestricted shares of Common Stock on such terms and conditions as the
Committee shall determine. Bonus Stock Awards shall be made in shares of Common
Stock and need not be subject to performance criteria or objectives or to
forfeiture. The purchase price, if any, for shares of Common Stock issued in
connection with a Bonus Stock Award shall be determined by the Committee in its
sole discretion.


 
 

--------------------------------------------------------------------------------

 
XII.
RECAPITALIZATION OR REORGANIZATION


(a)           No Effect on Right or Power. The existence of the Plan and the
Awards granted hereunder shall not affect in any way the right or power of the
Board or the stockholders of the Company to make or authorize any adjustment,
recapitalization, reorganization, or other change in the Company’s or any
Affiliate’s capital structure or its business, any merger or consolidation of
the Company or any Affiliate, any issue of debt or equity securities ahead of or
affecting Common Stock or the rights thereof, the dissolution or liquidation of
the Company or any Affiliate, any sale, lease, exchange, or other disposition of
all or any part of its assets or business, or any other corporate act or
proceeding.


(b)           Subdivision or Consolidation of Shares: Stock Dividends. The
shares with respect to which Awards may be granted are shares of Common Stock as
presently constituted, but if, and whenever, prior to the expiration of an Award
theretofore granted, the Company shall effect a subdivision or consolidation of
shares of Common Stock or the payment of a stock dividend on Common Stock
without receipt of consideration by the Company, the number of shares of Common
Stock with respect to which such Award may thereafter be exercised or satisfied,
as applicable (i) in the event of an increase in the number of outstanding
shares, shall be proportionately increased, and the purchase price per share
shall be proportionately reduced, and (ii) in the event of a reduction in the
number of outstanding shares, shall be proportionately reduced, and the purchase
price per share shall be proportionately increased. Any fractional share
resulting from such adjustment shall be rounded up to the next whole share.


(c)           Recapitalizations and Change in Control. If the Company
recapitalizes, reclassifies its capital stock, or otherwise changes its capital
structure (a “recapitalization”), the number and class of shares of Common Stock
covered by an Award theretofore granted shall be adjusted so that such Award
shall thereafter cover the number and class of shares of stock and securities to
which the Participant would have been entitled pursuant to the terms of the
recapitalization if, immediately prior to the recapitalization, the Participant
had been the holder of record of the number of shares of Common Stock then
covered by such Award.


Notwithstanding any contrary provision in the Plan, in the event of a Change in
Control (as defined below) the following actions shall automatically occur as of
the day immediately preceding the Change in Control date unless expressly
provided otherwise in the Participant’s Award Agreement:


(i)           all of the Options then outstanding shall become one hundred
percent (100%) vested and immediately and fully exercisable;


(ii)           all of the restrictions and conditions of any Restricted Stock,
Performance Award and any Incentive Award then outstanding shall be deemed
satisfied, and any restriction period with respect thereto shall be deemed to
have expired; and


(iii)           all of the Performance Awards and Incentive Awards shall become
fully vested, deemed earned in full, and promptly paid within thirty (30) days
to the affected Participants without regard to payment schedules and
notwithstanding that the applicable performance cycle, retention cycle or other
restrictions and conditions have not been completed or satisfied.


Notwithstanding any other provision of the Plan, unless otherwise expressly
provided in the Participant’s Award Agreement, the provisions of this
Paragraph XII(c) may not be terminated, amended, or modified to adversely affect
any Award theretofore granted under the Plan without the prior written consent
of the Participant with respect to his outstanding Awards subject, however, to
the last paragraph of this Paragraph XII(c).


For all purposes of the Plan, a “Change in Control” shall be deemed to occur if:


(i)           the Company (1) shall not be the surviving entity in any merger,
consolidation or other reorganization (or survives only as a subsidiary of an
entity other than a previously wholly-owned subsidiary of the Company) or (2) is
to be dissolved and liquidated, and as a result of or in connection with such
transaction, the persons who were directors of the Company before such
transaction shall cease to constitute a majority of the Board; or


 
 

--------------------------------------------------------------------------------

 
(ii)           any person or entity, including a “group” as contemplated by
Section 13(d)(3) of the Exchange Act, acquires or gains ownership or control
(including, without limitation, power to vote) of 30% or more of the outstanding
shares of the Company’s voting stock (based upon voting power), and as a result
of or in connection with such transaction, the persons who were directors of the
Company before such transaction shall cease to constitute a majority of the
Board; or


(iii)           the Company sells all or substantially all of the assets of the
Company to any other person or entity (other than a wholly-owned subsidiary of
the Company) in a transaction that requires shareholder approval pursuant to
applicable corporate law; or


(iv)           during a period of two consecutive calendar years, individuals
who at the beginning of such period constitute the Board, and any new
director(s) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least a majority of the
directors then still in office, who either were directors at the beginning of
the two (2) year period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority of the
Board; or


(v)           any other event that a majority of the Board, in its sole
discretion, shall determine constitutes a Change in Control hereunder.


Notwithstanding the occurrence of any of the foregoing events of this
Subparagraph XII(c) which would otherwise result in a Change in Control, the
Board may determine in its discretion, if it deems it to be in the best interest
of the Company, that an event or events otherwise constituting a Change in
Control shall not be deemed a Change in Control hereunder. Such determination
shall be effective only if it is made by the Board prior to the occurrence of an
event that otherwise would be a Change in Control, or after such event if made
by the Board a majority of which is composed of directors who were members of
the Board immediately prior to the event that otherwise would be or probably
would lead to a Change in Control.


(d)           Other Changes in the Common Stock. In the event of changes in the
outstanding Common Stock by reason of recapitalizations, reorganizations,
mergers, consolidations, combinations, split-ups, split-offs, spin-offs,
exchanges, or other relevant changes in capitalization or distributions (other
than ordinary dividends) to the holders of Common Stock occurring after the date
of the grant of any Award and not otherwise provided for by this Paragraph XII,
such Award and any agreement evidencing such Award shall be subject to
adjustment by the Committee at its sole discretion as to the number and price of
shares of Common Stock or other consideration subject to such Award so as to
prevent the dilution or enlargement of rights. In the event of any such change
in the outstanding Common Stock or distribution to the holders of Common Stock,
or upon the occurrence of any other event described in this Paragraph XII, the
aggregate maximum number of shares available under the Plan, the aggregate
maximum number of shares that may be issued under the Plan through Incentive
Stock Options, and the maximum number of shares that may be subject to Awards
granted to any one individual shall be appropriately adjusted to the extent, if
any, determined by the Committee, whose determination shall be conclusive.


(e)           Stockholder Action. Any adjustment provided for in the above
Subparagraphs shall be subject to any required stockholder action.


(f)           No Adjustments Unless Otherwise Provided. Except as hereinbefore
expressly provided, the issuance by the Company of shares of stock of any class
or securities convertible into shares of stock of any class, for cash, property,
labor or services, upon direct sale, upon the exercise of rights or warrants to
subscribe therefor, or upon conversion of shares or obligations of the Company
convertible into such shares or other securities, and in any case whether or not
for fair value, shall not affect, and no adjustment by reason thereof shall be
made with respect to, the number of shares of Common Stock subject to Awards
theretofore granted or the purchase price per share, if applicable.


 
 

--------------------------------------------------------------------------------

 
XIII.
AMENDMENT AND TERMINATION OF THE PLAN


The Board in its discretion may terminate the Plan at any time with respect to
any shares of Common Stock for which Awards have not theretofore been granted.
The Board shall have the right to alter or amend the Plan or any part thereof
from time to time; provided that no change in the Plan may be made that would
impair the rights of a Participant with respect to an Award theretofore granted
without the consent of the Participant, and provided, further, that the Board
may not, without approval of the stockholders of the Company, (a) amend the Plan
to increase the maximum aggregate number of shares that may be issued under the
Plan, increase the maximum number of shares that may be issued under the Plan
through Incentive Stock Options, or change the class of individuals eligible to
receive Awards under the Plan, or (b) amend or delete Subparagraph VII(f).
 
XIV MISCELLANEOUS


(a)           No Right To An Award. Neither the adoption of the Plan nor any
action of the Board or of the Committee shall be deemed to give any individual
any right to be granted an Option, a right to a Restricted Stock Award, a right
to a Performance Award, a right to an Incentive Award, a right to a Bonus Stock
Award, or any other rights hereunder except as may be evidenced by an Award
agreement duly executed on behalf of the Company, and then only to the extent
and on the terms and conditions expressly set forth therein. The Plan shall be
unfunded. The Company shall not be required to establish any special or separate
fund or to make any other segregation of funds or assets to assure the
performance of its obligations under any Award.


(b)           No Employment/Membership Rights Conferred. Nothing contained in
the Plan shall (i) confer upon any employee or Consultant any right with respect
to continuation of employment or of a consulting or advisory relationship with
the Company or any Affiliate or (ii) interfere in any way with the right of the
Company or any Affiliate to terminate his or her employment or consulting or
advisory relationship at any time. Nothing contained in the Plan shall confer
upon any Director any right with respect to continuation of membership on the
Board.


(c)           Other Laws; Withholding. The Company shall not be obligated to
issue any Common Stock pursuant to any Award granted under the Plan at any time
when the shares covered by such Award have not been registered under the
Securities Act of 1933, as amended, and such other state and federal laws,
rules, and regulations as the Company or the Committee deems applicable and, in
the opinion of legal counsel for the Company, there is no exemption from the
registration requirements of such laws, rules, and regulations available for the
issuance and sale of such shares. No fractional shares of Common Stock shall be
delivered, nor shall any cash in lieu of fractional shares be paid. The Company
shall have the right to deduct in connection with all Awards any taxes required
by law to be withheld and to require any payments required to enable it to
satisfy its withholding obligations.


(d)           No Restriction on Corporate Action. Nothing contained in the Plan
shall be construed to prevent the Company or any Affiliate from taking any
action which is deemed by the Company or such Affiliate to be appropriate or in
its best interest, whether or not such action would have an adverse effect on
the Plan or any Award made under the Plan. No Participant, beneficiary or other
person shall have any claim against the Company or any Affiliate as a result of
any such action.


(e)           Restrictions on Transfer. An Award (other than an Incentive Stock
Option, which shall be subject to the transfer restrictions set forth in
Subparagraph VII(c)) shall not be transferable otherwise than (i) by will or the
laws of descent and distribution, (ii) pursuant to a qualified domestic
relations order as defined by the Code or Title I of the Employee Retirement
Income Security Act of 1974, as amended, or the rules thereunder, or (iii) with
the consent of the Committee.


(f)           Governing Law. The Plan shall be governed by, and construed in
accordance with, the laws of the State of Texas, without regard to conflicts of
laws principles thereof.


 
 

--------------------------------------------------------------------------------

 

